Citation Nr: 0504647	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from September 1948 to July 
1957.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

A review of the claims file reveals that the veteran had 
prostatitis in service and that he currently has prostate 
cancer and a history of prostatitis.  It is contended by and 
on behalf of the veteran that he has had prostate problems 
since service and that a medical opinion is needed to 
determine whether his current prostate disability is causally 
related to his prostate problems in service.  

There is no medical nexus opinion on file on whether the 
veteran has a current disability that is causally related to 
service, as is now called for by the VCAA.  See Duenas v. 
Principi, No. 03-1251 (U.S. Vet. App. Dec. 15, 2004) (per 
curiam).

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159.  

Consequently, the Board agrees with the veteran's contention 
that additional development is needed on the issue on appeal 
prior to Board adjudication.

The Board also notes that there is some confusion in the 
record as to the veteran's current mailing address.  A VA 
letter sent to the veteran in October 2003 was returned 
because the forwarding time had expired.

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran should be contacted at 
his most recent address of record and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claim for 
service connection for prostate cancer.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the etiology of any current 
prostate disability.  The VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  All indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the evidence in the claims 
file, whether any prostate disability 
found is related to the veteran's 
military service, to include the 
prostatitis documented in his service 
medical records.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed should be provided.  The report 
prepared should be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for service connection for 
prostate cancer, taking into consideration 
any and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
should then be given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 74 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




